DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-2, 4, 11, 13-17, 25, 27, 40, 55 and 56 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al (2017/0099581).
Regarding claims 1, 27, and 55.  Yang teaches a program, method and a network node for managing interruptions to Wide Area Network, WAN, operation of a wireless device, wherein the wireless device provides Proximity Services, ProSe, over at least two carriers (abstract – UE configured with Pcell and Scell, 0122, 0126 – carrier aggregation), the network node comprising:
a receiver; a transmitter; memory; and
processing circuitry communicatively coupled to the receiver, the transmitter, and the memory (0126 – wherein UE receives System Information from a network node (e.g., Base Station) having a receiver, transmitter, memory and processor), the processing circuitry configured to:
determine a configuration of the wireless device for ProSe operation such that an aggregated interruption to the WAN operation of the wireless device is below an allowed interruption value (abstract, 0011-0014 – UE configured with a primary cell (Pcell) and a secondary cell (Scell), a switching between the ProSe and a cellular service (e.g., WAN) with at least one of the Pcell and the Scell.  Here, the UE is allowed an interruption of up to one subframe that is N subframes before and after uplink subframe configured for transmitting ProSe discovery, 0162 – how long the interruption is allowed (e.g., where interruption of WAN communication by D2D communication (or ProSe communication) and interruption of D2D (or ProSe) by WAN).   0122, 0126 – carrier aggregation wherein BS sends configuration information to the UE via System Information, 0145-0149, Table 6 and Table 7 wherein BS broadcast System Information to UE, 0151, Table 8 – UE receives an RRC message from the base station which includes a discovery configuration, 0226 – UE is allowed an interruption of up to 1 subframe on Pcell during RRC reconfiguration message, i.e., sl-DiscConfig.  0229 – UE is allowed an interruption of up to 1 subframe on Pcell during the RRC reconfiguration procedure that includes the ProSe direct communication configuration message, i.e., sl-CommConfig.  0231 – UE is allowed an interruption of up to 1 subframe that is N subframes before and after UL subframe configured for ProSe Direct Discovery by the eNodeB. 0232-0233 – the value of N is ceil(w1/1 ms) subframes when parameter discSyncWindow[2] is configured with value w1 in the sidelink synchronization resource configuration associated with ProSe Direct Discovery subframe.  The value of N is 1 subframe otherwise).
Regarding claims 14, 40 and 56.  Yang teaches a program, method and a wireless device for managing Interruptions to Wide Area Network, WAN, operation of the wireless device, wherein the wireless device provides Proximity Services, ProSe, over at least two carriers abstract – UE configured with Pcell and Scell, 0122, 0126 – carrier aggregation), the wireless device comprising:
a receiver; a transmitter; memory (0015 – UE has receiver, transmitter, memory and a processor); and
processing circuitry communicatively coupled to the receiver, the transmitter, and the memory (0015 – UE has receiver, transmitter, memory and a processor), the processing circuitry configured to:
configure ProSe radio resources on the at least two carriers such that an aggregated Interruption to the WAN operation of the wireless device is below an allowed interruption value (abstract, 0011-0014 – UE configured with a primary cell (Pcell) and a secondary cell (Scell), a switching between the ProSe and a cellular service (e.g., WAN) with at least one of the Pcell and the Scell.  Here, the UE is allowed an interruption of up to one subframe that is N subframes before and after uplink subframe configured for transmitting ProSe discovery, 0162 – how long the interruption is allowed (e.g., where interruption of WAN communication by D2D communication (or ProSe communication) and interruption of D2D (or ProSe) by WAN).   0122, 0126 – carrier aggregation wherein BS sends configuration information to the UE via System Information, 0145-0149, Table 6 and Table 7 wherein BS broadcast System Information to UE, 0151, Table 8 – UE receives an RRC message from the base station which includes a discovery configuration, 0226 – UE is allowed an interruption of up to 1 subframe on Pcell during RRC reconfiguration message, i.e., sl-DiscConfig.  0229 – UE is allowed an interruption of up to 1 subframe on Pcell during the RRC reconfiguration procedure that includes the ProSe direct communication configuration message, i.e., sl-CommConfig.  0231 – UE is allowed an interruption of up to 1 subframe that is N subframes before and after UL subframe configured for ProSe Direct Discovery by the eNodeB. 0232-0233 – the value of N is ceil(w1/1 ms) subframes when parameter discSyncWindow[2] is configured with value w1 in the sidelink synchronization resource configuration associated with ProSe Direct Discovery subframe.  The value of N is 1 subframe otherwise).
Regarding claim 2.  Yang teaches determining the configuration of the wireless device based on a periodicity for ProSe operation of the wireless device on one or more of the at least two carriers configured for ProSe operation at the wireless device (0149, Table 7 – discSyncWindow can be set as 5 milliseconds, syncTxPeriod – periodically, for example every 40ms, txParameters – regarding configuration for transmission, Table 8 – discPeriod, numRepetition – discPeriod is repeated, TF-ResourceConfig – designates a set of time/frequency resources for the sidelink communications).
Regarding claim 4.  Yang teaches determining the configuration comprises: adapting a ProSe periodicity of at least one of the at least two carriers configured for ProSe operation at the wireless device (0149, Table 7 – discSyncWindow can be set as 5 milliseconds, syncTxPeriod – periodically, for example every 40ms, txParameters – regarding configuration for transmission, Table 8 – discPeriod, numRepetition – discPeriod is repeated, TF-ResourceConfig – designates a set of time/frequency resources for the sidelink communications).
Regarding claim 11.  Yang teaches wherein determining the configuration comprises adapting a ProSe scheduling configuration tor the wireless device (0149, Table 7 – discSyncWindow can be set as 5 milliseconds, syncTxPeriod – periodically, for example every 40ms, txParameters – regarding configuration for transmission, Table 8 – discPeriod, numRepetition – discPeriod is repeated, TF-ResourceConfig – designates a set of time/frequency resources for the sidelink communications).
Regarding claim 13.  Yang teaches communicating the determined configuration to at least one of:
another network node; and
one or more wireless devices configured for ProSe operation (0126 – wherein UE receives System Information from a network node (e.g., Base Station), 0122, 0126 – carrier aggregation wherein BS sends configuration information to the UE via System Information, 0145-0149, Table 6 and Table 7 wherein BS broadcast System Information to UE, 0151, Table 8 – UE receives an RRC message from the base station which includes a discovery configuration).
Regarding claim 15.  Yang teaches  obtaining a configuration for ProSe operation of the wireless device for the at least two carriers, the obtained configuration comprising at least ProSe radio resources for performing ProSe operation on the at least two carriers; and wherein the configuring ProSe radio resources on the at least two carriers is based on the obtained configuration (abstract, 0011-0014 – UE configured with a primary cell (Pcell) and a secondary cell (Scell), a switching between the ProSe and a cellular service (e.g., WAN) with at least one of the Pcell and the Scell, 0122, 0126 – carrier aggregation, 0145-0149, Table 6 and Table 7 wherein BS broadcast System Information to UE, 0151, Table 8 – UE receives an RRC message from the base station which includes a discovery configuration).  
Regarding claim 16.  Yang teaches wherein obtaining the configuration for ProSe operation of the wireless device comprises: receiving the configuration for ProSe operation of the wireless device from a network (abstract, 0011-0014 – UE configured with a primary cell (Pcell) and a secondary cell (Scell), a switching between the ProSe and a cellular service (e.g., WAN) with at least one of the Pcell and the Scell, 0122, 0126 – carrier aggregation, 0145-0149, Table 6 and Table 7 wherein BS broadcast System Information to UE, 0151, Table 8 – UE receives an RRC message from the base station which includes a discovery configuration).
Regarding claim 17.  Yang teaches obtaining a minimum value of periodicity with which to configure ProSe operation of the wireless device on the at least two carriers, the minimum value of periodicity comprising a minimum periodicity for ProSe operation that enables the aggregated interruption to the WAN operation, of the wireless device to be below the allowed Interruption value; and wherein the configuring the ProSe radio resources on the at least two carriers is based on the obtained minimum value of periodicity (0149, Table 7 – discSyncWindow can be set as 5 milliseconds, syncTxPeriod – periodically, for example every 40ms, txParameters – regarding configuration for transmission, Table 8 – discPeriod, numRepetition – discPeriod is repeated, TF-ResourceConfig – designates a set of time/frequency resources for the sidelink communications).
Regarding claim 25.  Yang teaches obtaining the allowed interruption value abstract, 0011-0014 – UE configured with a primary cell (Pcell) and a secondary cell (Scell), a switching between the ProSe and a cellular service (e.g., WAN) with at least one of the Pcell and the Scell.  Here, the UE is allowed an interruption of up to one subframe that is N subframes before and after uplink subframe configured for transmitting ProSe discovery, 0162 – how long the interruption is allowed (e.g., where interruption of WAN communication by D2D communication (or ProSe communication) and interruption of D2D (or ProSe) by WAN).   0122, 0126 – carrier aggregation wherein BS sends configuration information to the UE via System Information, 0145-0149, Table 6 and Table 7 wherein BS broadcast System Information to UE, 0151, Table 8 – UE receives an RRC message from the base station which includes a discovery configuration, 0226 – UE is allowed an interruption of up to 1 subframe on Pcell during RRC reconfiguration message, i.e., sl-DiscConfig.  0229 – UE is allowed an interruption of up to 1 subframe on Pcell during the RRC reconfiguration procedure that includes the ProSe direct communication configuration message, i.e., sl-CommConfig.  0231 – UE is allowed an interruption of up to 1 subframe that is N subframes before and after UL subframe configured for ProSe Direct Discovery by the eNodeB).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (2017/0099581) in view of Huang et al (2018/0279109).
Regarding claim 3.  Yang does not explicitly show determining whether gaps are configured or requested for ProSe operation on one or more of the at least two carriers; and wherein the method comprises determining the configuration of the wireless device based on whether gaps are determined to be configured or requested for ProSe operation on one or more of the at least two carriers.
	Huang teaches TX/RX gaps are proposed for use in D2D (e.g., ProSe) discovery.  Gaps are introduced to allow reusing an RF transmitter/receiver chain for direct discovery transmission/receptions.  The gaps may be under network control (0018-0019).  The eNodeB may be configured to control the gap configuration on a per UE basis.  A gap created for discovery should take into account additional overhead (for synchronization and subframe offset) and interruption time for retuning.  If gaps are controlled by the eNB, then the UE may be configured to request gaps for discovery reception and/or transmissions.  In the request, the UE may inform the eNB of the subframes (corresponding to the timing of the serving cell) on which the UE needs gaps for transmission and/or reception (0021).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yang to propose gaps for ProSe operation as taught by Huang thereby reducing interruption since the gaps also take into consideration interruption time for retuning.
3.	Claims 5, 6, 7, 8, 18, 19, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Franz et al (2017/0013630).
Regarding claims 5 and 18.  Yang does not explicitly show wherein the adapted ProSe periodicity of the at least one carrier is a function of a total number of carriers configured for ProSe operation at the wireless device.
	Franz teaches UE can be configured for carrier aggregation according to a defined periodicity (0019) which is instructed by the network (0025-0026, 0029 – measurement gap repetition period).  The periodicity becomes even larger if the number of carriers or cells per carrier increases (0037).  The periodicity depends on the number of cells (e.g., carriers) to be monitored (0038) wherein short gaps of 1ms may be used to enable controlled interruption of the Pcell reception.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yang to notify the network that the UE is a 2CA or a 3CA as taught by Franz in order to replace the 6ms measurement gaps with 1 ms or even replaced with shorter gaps wherein the duration of the interval can depend on the number of cells (e.g., carriers) to be monitored.
Regarding claims 6 and 19.  Yang does not show wherein the adapted ProSe periodicity of the at least one carrier is a function of a reference value.
Franz teaches UE can be configured for carrier aggregation according to a defined periodicity (0019) which is instructed by the network (0025-0026, 0029 – measurement gap repetition period).  The periodicity becomes even larger if the number of carriers or cells per carrier increases (0037).  The periodicity depends on the number of cells (e.g., carriers) to be monitored (0038) wherein short gaps of 1ms may be used to enable controlled interruption of the Pcell reception.  In this solution, the 6 ms measurement gaps (e.g., reference value) can be replaced by short gaps of 1 ms.  Alternatively, the 6 ms gaps (e.g., reference value) can be replaced by short gaps even lower than 1 ms (0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yang to notify the network that the UE is a 2CA or a 3CA as taught by Franz in order to replace the 6ms measurement gaps with 1 ms or even replaced with shorter gaps wherein the duration of the interval can depend on the number of cells (e.g., carriers) to be monitored.
Regarding claims 7 and 23.  Yang does not explicitly show determining the configuration of the wireless device based on information about one or more of the at least two carriers configured for ProSe operation at the wireless device and/or informing the network
Franz teaches UE can be configured for carrier aggregation according to a defined periodicity (0019) which is instructed by the network (0025-0026, 0029 – measurement gap repetition period).  The periodicity becomes even larger if the number of carriers or cells per carrier increases (0037).  The periodicity depends on the number of cells (e.g., carriers) to be monitored (0038) wherein short gaps of 1ms may be used to enable controlled interruption of the Pcell reception.  Depending on whether the UE is a 2CA or 3CA (e.g., based on information about one or more of the at least two carriers configured for ProSe operation at the wireless device).  In this solution, the 6 ms measurement gaps can be replaced by short gaps of 1 ms (0038).  UE notifies network regarding the number of carriers supported by the UE (0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yang to notify the network that the UE is a 2CA or a 3CA (e.g., based on information about one or more of the at least two carriers configured for ProSe operation at the wireless device) as taught by Franz in order to replace the 6ms measurement gaps with 1 ms or even replaced with shorter gaps wherein the duration of the interval can depend on the number of cells (e.g., carriers) to be monitored.
Regarding claim 8.  Yang does not explicitly show wherein the information about one or more carriers configured for ProSe operation at the wireless device comprises one or more of:
a number of carriers configured for ProSe operation at the wireless device;
a type of carrier configured for ProSe operation at the wireless device;
a number of cells configured for ProSe operation at the wireless device;
a type of cell configured for ProSe operation at the ware less device:
an activation status of at least one of the at least two carriers configured tor ProSe operation at the wireless device;
a maximum interruption rate of at least one of tire at least two carriers configured for ProSe operation at the wireless device: and
a target block error rate of at least one of the at least two carriers configured for ProSe operation at the wireless device.
Franz teaches UE can be configured for carrier aggregation according to a defined periodicity (0019) which is instructed by the network (0025-0026, 0029 – measurement gap repetition period).  The periodicity becomes even larger if the number of carriers or cells per carrier increases (0037).  The periodicity depends on the number of cells (e.g., carriers) to be monitored (0038) wherein short gaps of 1ms may be used to enable controlled interruption of the Pcell reception.  Depending on whether the UE is a 2CA or 3CA (e.g., a number of carriers configured for ProSe operation at the wireless device).  In this solution, the 6 ms measurement gaps can be replaced by short gaps of 1 ms (0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yang to notify the network that the UE is a 2CA or a 3CA (e.g., a number of carriers configured for ProSe operation at the wireless device) as taught by Franz in order to replace the 6ms measurement gaps with 1 ms or even replaced with shorter gaps wherein the duration of the interval can depend on the number of cells (e.g., carriers) to be monitored.
Regarding claim 24.  Yang does not explicitly teach performing ProSe operation on the at least two carriers using the configured ProSe radio resources.
Franz teaches UE can be configured for carrier aggregation according to a defined periodicity (0019) which is instructed by the network (0025-0026, 0029 – measurement gap repetition period).  The periodicity becomes even larger if the number of carriers or cells per carrier increases (0037).  The periodicity depends on the number of cells (e.g., carriers) to be monitored (0038) wherein short gaps of 1ms may be used to enable controlled interruption of the Pcell reception.  Depending on whether the UE is a 2CA or 3CA (e.g., based on information about one or more of the at least two carriers configured for ProSe operation at the wireless device).  In this solution, the 6 ms measurement gaps can be replaced by short gaps of 1 ms (0038).  UE notifies network regarding the number of carriers supported by the UE (0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yang to notify the network that the UE is a 2CA or a 3CA as taught by Franz in order to replace the 6ms measurement gaps with 1 ms or even replaced with shorter gaps wherein the duration of the interval can depend on the number of cells (e.g., carriers) to be monitored.
4.	Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Lim et al (2016/0050534).
Regarding claims 9 and 26.  Yang does not teach wherein the allowed interruption value is based on a number of missed Hybrid Automatic Repeat Request (HARQ) Acknowledgement (ACK)/Negative Acknowledgement (NACK).
	Lim teaches D2D (e.g., ProSe) (0044) wherein the allowed interruption value is based on the probability of ACK/NACK missed (0211 – granted up to 0.5%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yang to count missed ACK/NACK(s) as taught by Lim in order to determine the allowed probability of missed ACK/NACK(s) to be granted up to 0.5% only.
5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Xu et al (2015/0373719).
Regarding claim 10.  Yang does not explicitly show determining the configuration comprises modifying a number of carriers configured for ProSe operation at the wireless device.
Xu teaches eNB transmits a control signal to UE allocating a carrier for D2D (e.g., ProSe) (0040-0042).  Xu teaches eNB broadcast control information to the UE (0043) which carrier can be used within D2D communication range and/or supportable frequency ranges (0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yang to broadcast control information to UEs as taught by Xu in order to enable the eNB to modify which carrier to use for D2D thereby improving spectrum efficiency (Xu at 0041).
6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Lee et al (2019/0045345).
Regarding claim 12.  Yang does not teach wherein determining the configuration comprises adapting a WAN scheduling configuration for the wireless device.
	Lee teaches the UE can indicate a list of {CC1, CC2}, each of which represents the band combination in which the simultaneous D2D RX on CC1 and WAN TX on CC2 is supported.  Based on this information, the eNB can decide in which combination of D2D RX and WAN TX UL scheduling restriction is necessary for a UE participating in D2D reception (Table 6 – Proposal 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yang to notify the eNB about band combinations supported by the UE as taught by Lee in order to efficiently perform D2D signal transmission/reception (Lee at 0018), as well as, reduce interruption timing (Lee at 0009).
7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen (2017/0273110).
Regarding claim 20.  Yang does not teach comparing the obtained configuration for ProSe operation of the wireless device and the obtained minimum value of periodicity with which to configure ProSe operation of the wireless device.
	Chen teaches comparing the historic carrier sensing results of the D2D UE Tx, the D2D Rx and the base station (0057) in order to determine which sub-bands can be used for D2D (e.g., ProSe) communication.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yang to compare historic carrier sensing results of D2D Tx and D2D Rx (e.g. ProSe) as taught by Chen in order to use sub-bands having a high idle rate to be used for D2D communication thereby reducing interruption on other sub-bands.
8.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Khoryaev et al (2018/0206260).
Regarding claim 21.  Yang does not teach configuring radio resources on at least one of the at least two carriers for performing ProSe operation if a periodicity of ProSe operation on a carrier in the obtained configuration Is larger than or equal to the minimum value of periodicity.
	Khoryaev teaches eNB may grant UEs additional minimum (min) and/or maximum (max) resource quotas (0112) to help address collision and fairness for D2D (e.g., ProSe) communication.  The resource quota may be defined as a max or min amount of time-frequency sidelink resources that UE (D2D) may use over predefined time interval (0113).  If there is no competition detected, the UE may utilize the resource grant of max size.  Oppositely, in case of competition for resources, UE may be expected to reduce grant size accordingly (0114).  The eNB may configure the maximum and/or minimum resource quota which may be part of SIB 18 or any other higher layer signaling (0141, 0316) in order to control the max and/or min amount of resources that may be used by the D2D Tx.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yang to provide max and/or min amount of time-frequency sidelink resources as taught by Khoryaev in order to address collision and fairness for D2D (e.g. ProSe) communication.
Regarding claim 22.  Yang does not teach performing one or more of the following operations if a periodicity of ProSe operation on a carrier is less than the minimum value of periodicity:
configuring radio resources only on one or more carriers having a periodicity of ProSe operation that is equal to or larger than a/the minimum value of periodicity;
not configuring radio resources on a carrier that has a periodicity of ProSe operation that is less than the minimum value of periodicity; or
configuring radio resources on a carrier that has a periodicity of ProSe operation that is less than the minimum value of periodicity after adapting the ProSe periodicity of the carrier to have at least the minimum periodicity.
Khoryaev teaches eNB may grant UEs additional minimum (min) and/or maximum (max) resource quotas (0112) to help address collision and fairness for D2D (e.g., ProSe) communication.  The resource quota may be defined as a max or min amount of time-frequency sidelink resources that UE (D2D) may use over predefined time interval (0113).  If there is no competition detected, the UE may utilize the resource grant of max size.  Oppositely, in case of competition for resources, UE may be expected to reduce grant size accordingly (0114).  The eNB may configure the maximum and/or minimum resource quota which may be part of SIB 18 or any other higher layer signaling (0141, 0316) in order to control the max and/or min amount of resources that may be used by the D2D Tx.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yang to provide max and/or min amount of time-frequency sidelink resources as taught by Khoryaev in order to address collision and fairness for D2D (e.g. ProSe) communication.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2018/0206252) Thangarasa et al teaches the maximum interruption probability or interruption rate (e.g., 0.5%) on Wan due to ProSe operation can be predefined, or the maximum rate can be configured by the network.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646